PER CURIAM:
Southeastern Pennsylvania Transportation Authority (SEPTA) appeals from the September 23, 1993 Order denying its petition to open/strike the judgment entered in favor of the appellee, Robert Franks, as a consequence of a 1987 workers’ compensation claim petition.
Appellee, a cashier for SEPTA, was allegedly injured on the job while he was being arrested by SEPTA detectives for receiving stolen property and theft in connection with subway fares. While believing appellee did sustain injuries, the referee nevertheless de*852nied benefits finding claimant’s injuries were not compensable as a matter of law because they occurred while he was being arrested on charges for which he was later convicted. The Workers’ Compensation Appeal Board affirmed this decision but Commonwealth Court, on November 8, 1991, reversed, finding SEPTA had failed to establish a causal connection between claimant’s violations of the law and his injuries. Franks v. Workmen’s Compensation Appeal Board (SEPTA), 148 Pa.Cmwlth. 25, 613 A.2d 36 (1991). SEPTA’s petition for reargument and reconsideration was denied by Commonwealth Court, Franks v. Workers’ Compensation Appeal Board (SEPTA), (No. 2421 C.D.1990, filed March 9, 1992), as was its petition for allocatur to the Pennsylvania Supreme Court, Franks v. Workers’ Compensation Appeal Board (SEPTA), (No. 87 E.D.Alloc. Docket 1992, filed October 5, 1992). On November 4, 1992, Franks entered judgment against SEPTA in the Court of Common Pleas, based on the 1991 Opinion of the Commonwealth Court which reversed the Appeal Board’s decision denying benefits. SEPTA’s petition to strike the judgment was granted by the Court of Common Pleas on March 25, 1993 because prior to entering judgment, claimant had not secured an Order from the referee containing a computation of benefits owed. After obtaining an Order from the referee,1 Franks again entered judgment2 against SEPTA on June 8, 1993. Appellant avers this step was necessary because SEPTA allegedly refused to pay the award as directed. On September 3, 1993, the Court of Common Pleas denied SEPTA’s petition to open/strike the June 8th judgment on the merits. SEPTA appealed to Commonwealth Court which, on October 29, 1993, transferred the case to this Court on November 30, 1993. For the reasons which follow, we refuse jurisdiction and transfer this matter back to Commonwealth Court.3
Appellant raises three issues, at least one of which questions the validity of the underlying judgment.4 For this reason alone, we find jurisdiction does not lie with this Court. This ease has bounced through the administrative agency hierarchy of litigation since 1987 and several well-reasoned memoranda have been penned by our learned colleagues in Commonwealth Court addressing issues peculiar to the Workers’ Compensation Act; issues we are not in a position to address or challenge.
A second issue raised by appellant addresses the propriety of the Court of Common Pleas’ Order striking the original November 4, 1992 judgment and thereafter entering the second June 8, 1993 judgment. Appellant argues the second judgment is barred by res judicata. Again, this is a matter not properly before this Court. The Court of Common Pleas made its decision based on workers’ compensation procedural law with which it was presented. This Court does not as a matter of course deal with the inner workings of the workers’ compensation appeal procedure and is therefore not in a position to rule on the propriety of the decision finding the original judgment to have been improvidently entered.5
*853Reasoning further, as mentioned in footnote 3, this case is still pending before Commonwealth Court; specifically, with regard to SEPTA’s appeal from the Workers’ Compensation Appeal Board’s decision affirming the referee’s Order directing SEPTA to pay penalties and statutory interest on all deferred compensation and costs of litigation. In his Memorandum, the Honorable Charles A. Lord stated: “At this point, we are still left with the unanswered question that has caused much of the problem in this case. That question is the amount of benefits owed Franks.” SEPTA v. Workers’ Compensation Appeal Board (Franks), No. 1854 C.D.1993, unpublished memorandum filed March 9, 1994. Clearly, the matter of the amount of compensation owed to claimant is an issue which must be resolved by the Workers’ Compensation referee, and for this Court to rule either affirming or denying the motion to strike or open the $158,566 judgment would unquestionably complicate further an already procedurally complex case. (See Newman v. Thorn, 359 Pa.Super. 274, 518 A.2d 1231 (1986) (When considering whether to retain jurisdiction, the interests of the parties and matters of judicial economy must be balanced against other factors including 1) whether retention will disrupt the legislatively ordained division of labor between the intermediate appellate courts; and 2) whether there is a possibility of establishing two conflicting lines of authority on a subject.))
Finally, assuming arguendo Franks has a valid judgment, logic dictates the court which has jurisdiction when the verdict is entered must be held responsible for enforcing the judgment once taken.
For these reasons, we transfer this case to Commonwealth Court and relinquish jurisdiction.
Case transferred to Commonwealth Court.
Jurisdiction relinquished.

. The record indicates the referee again failed to perform a computation of benefits owed in his Order directing SEPTA to pay penalties and costs.


. Because we have not been made privy to the underlying workers’ compensation record, we are unable to state from where the $158,566 dollar figure listed in the judgment arose.


. After this matter was transferred to this Court on November 30, 1993, the Commonwealth Court was still entertaining an appeal on the merits filed by SEPTA. On March 9, 1994, Commonwealth Court affirmed in part and vacated in part a July 20, 1993 Order, issued as a consequence of a penalty petition, directing SEPTA to pay penalties plus statutory interest on all deferred compensation and costs of litigation owed the claimant. In his memorandum ruling on SEPTA’s appeal, Senior Judge Charles Lord voiced his concern that the court was still left with the unanswered question of what is the amount of benefits owed by SEPTA to claimant.


. Appellant contends judgment cannot be entered in claimant’s favor without an award^for total and permanent disability which clearly states the terms of payment.


. Further, as an agency of the Commonwealth of Pennsylvania and an instrument of the government created through legislative mandate, it follows that lawsuits to which SEPTA is a party are properly entertained by Commonwealth Court. *858(Trial Court Opinion, 10/5/93, p. 4). Thus, even if there had been a Bruton violation, which we conclude there was not, appellant would not be entitled to a new trial on this basis.